Citation Nr: 0639245	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for residuals of 
rupture of the left ear drum.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for disability of the 
low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for left ear hearing loss, assigned a zero percent 
(noncompensable) evaluation therefor, and denied service 
connection for right ear hearing loss, rupture of the left 
ear drum, disability of the low back, and tinnitus.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for tinnitus.  
For the reasons set forth below, the remaining issues on 
appeal are being REMANDED for additional development.


FINDINGS OF FACT

1.  The RO has determined that the veteran has a left ear 
hearing loss that was incurred in service.

2.  The veteran has tinnitus that is at least as likely as 
not attributable to the same etiology as his service-
connected left ear hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
tinnitus.  He maintains, in essence, that the disorder can be 
attributed to noise exposure in service.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim for service connection for 
tinnitus.  It is not entirely clear whether tinnitus actually 
began in military service.  The veteran's service medical 
records make no mention of the condition, and the veteran 
himself has indicated that while he has had tinnitus for 
"several years," he is unsure whether the condition began 
in service.  Nevertheless, the report of a VA examination, 
dated in January 2003, shows that he has the condition 
currently.  The RO has determined that he has a left ear 
hearing loss that was incurred in service-due to military 
noise exposure-and medical treatises indicate that the cause 
of tinnitus can usually be determined by finding the cause of 
the coexisting hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005).  Under the circumstances presented 
here, the Board is persuaded that the veteran's tinnitus can 
properly be attributed to the same etiology as his service-
connected left ear hearing loss, i.e., in-service exposure to 
noise.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2006).  
Service connection for tinnitus is therefore granted.

Because the Board is granting the veteran's claim for service 
connection for tinnitus, there is no need to engage in any 
analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), 
have been satisfied with respect to that particular issue.  
That matter is moot.


ORDER

Service connection for tinnitus is granted.


REMAND

When the veteran was examined for VA compensation purposes in 
January 2003, x-rays of his lumbosacral spine were ordered.  
The resulting report is not in his claims file, and needs to 
be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

During a hearing held before the undersigned in May 2005, the 
veteran testified that he had received recent treatment at 
the VA Medical Center (VAMC) in Boston, Massachusetts for 
problems associated with his ears and low back.  He also 
reported having received relevant treatment during the first 
year after his separation from service.  Records of this 
treatment are not in his claims file, and need to be 
procured.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

During the May 2005 hearing, the veteran expressed his belief 
that his hearing loss had become worse since the time of his 
last VA audiometric examination.  In light of the veteran's 
testimony, and given the fact that it has been nearly four 
years since the last examination, he needs to be re-
evaluated.  See, e.g., 38 C.F.R. § 3.327(a) (2006) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect).

The veteran maintains that his low back disability and left 
ear drum condition were aggravated by his military service.  
Thus far, no medical opinion as to etiology of those 
conditions has been obtained.  This needs to be accomplished 
as well.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice 
letter relative to the issues remaining on 
appeal.  Advise the veteran of the manner in 
which VA assigns disability ratings and 
effective dates for service-connected 
conditions, and ask him to identify any and 
all care providers who have treated him for 
problems associated his ears and/or low back 
since the time of his separation from 
service, to include any facility where he 
may have received treatment during the first 
year after his separation from service.  If 
he provides adequate identifying 
information, and appropriate release(s), 
where necessary, assist him in obtaining the 
evidence identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  Obtain a copy of any x-ray report(s) 
generated in connection with VA's January 
2003 examination of the veteran's low back.  
If the evidence does not exist, or cannot be 
obtained, that fact should be documented in 
the claims file.

3.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
problems associated with his ears and/or low 
back at the VAMC in Boston, Massachusetts, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
undergo audiometric and speech 
discrimination (Maryland CNC) testing on 
both ears.  The results should be associated 
with the claims file.

5.  After audiometric testing has been 
completed, arrange to have the veteran 
undergo an examination of his ears.  The 
examiner should review the claims file, 
examine the veteran, conduct any additional 
testing deemed necessary, and provide an 
opinion with respect to each of the 
following questions:

a.  Does the veteran have a current 
disability, other than hearing loss, 
associated with his left tympanic 
membrane?  Please identify any 
disability found.

b.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that disability of the 
veteran's left tympanic membrane pre-
existed his entry into the military?
 
c.  If it is clear and unmistakable 
that disability of the veteran's left 
tympanic membrane pre-existed his 
entry into the military, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that the 
disability underwent a chronic or 
permanent (as opposed to a transient, 
acute, or temporary) increase in 
severity during the veteran's period 
of active military service?
 
d.  If it is clear and unmistakable 
that disability of the veteran's left 
tympanic membrane pre-existed his 
entry into the military, and it is at 
least as likely as not that it 
underwent a chronic or permanent 
increase in severity during service, 
is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) 
that the increase in severity during 
service was due to the natural 
progress of the condition?

e.  If it is not clear and 
unmistakable that disability of the 
veteran's left tympanic membrane pre-
existed his entry into the military, 
is it at least as likely as not (i.e., 
is it 50 percent or more probable) 
that he has a current disability of 
the membrane (other than hearing loss) 
that can be attributed to his period 
of active service?

A complete rationale should be provided.

6.  Arrange, in addition, to have the 
veteran scheduled for an examination of his 
low back.  The examiner should review the 
claims file, examine the veteran, conduct 
any testing deemed necessary, and provide an 
opinion with respect to each of the 
following questions:

a.  Does the veteran have a current 
disability affecting his low back?  If 
so, what is/are the proper 
diagnosis/diagnoses?

b.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the veteran had 
disability of the low back prior to 
his entry into the military?
 
c.  If it is clear and unmistakable 
that the veteran had disability of the 
low back prior to his entry into the 
military, is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that the disability 
underwent a chronic or permanent (as 
opposed to a transient, acute, or 
temporary) increase in severity during 
the veteran's period of active 
military service?
 
d.  If it is clear and unmistakable 
that the veteran had disability of the 
low back prior to his entry into the 
military, and it is at least as likely 
as not that it underwent a chronic or 
permanent increase in severity during 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the increase in 
severity during service was due to the 
natural progress of the condition?

e.  If it is not clear and 
unmistakable that the veteran had 
disability of the low back prior to 
his entry into the military, is it at 
least as likely as not (i.e., is it 
50 percent or more probable) that he 
has a current disability of the low 
back that can be attributed to his 
period of active service?

A complete rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought is denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


